Citation Nr: 1506531	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fevers.

2.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to January 18, 2013, and as 50 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Spouse




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claim for entitlement to service connection for fevers, the RO denied service connection in a December 2011 rating decision.  The Veteran filed a timely notice of disagreement in May 2012, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).

As to the Veteran's claim for a higher initial disability rating for PTSD, the Board regrettably finds that remand is necessary to provide him with a contemporaneous VA examination.  The Veteran indicated in his July 2014 Board hearing that his PTSD symptoms had worsened since his last VA mental health examination in January 2013.  Although the record contains notes from his PTSD group therapy meetings during 2014, those notes contain inadequate information regarding the level of severity of the Veteran's PTSD disability.  Therefore, a new examination is needed in order to provide the Board with sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.3159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to entitlement to service connection for fevers.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202.

2. Obtain any outstanding VA mental health clinical records from June 2014 to the present, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the level of severity his service-connected PTSD disability.

4. Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




